Citation Nr: 1019369	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  92-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 40 percent disabling.

2.	Entitlement to an increased rating for left knee 
internal derangement, currently evaluated as 10 percent 
disabling.

3.	Entitlement to a clothing allowance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.G.R.

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1973.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In a December 1994 decision, the Board denied an increased 
rating for service-connected lumbar disc disease, and a 
compensable rating for an internal derangement of the knee. 
The Veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court). In an March 2006 
Order, the Court granted a joint motion of the parties, 
vacated the Board's decision, and returned   the case to the 
Board for action consistent with the joint motion of the 
parties.

The Veteran's claim for a clothing allowance was denied by an 
October 1994 rating decision.  Following the issuance by the 
RO of a Statement of the Case, the Veteran perfected an 
appeal.

In October 2006, the Board remanded this case to the RO. In a 
September 1997 rating decision, the RO increased the 
evaluation of the Veteran's left knee disability to 10 
percent. 

In April 1998, the Board again remanded the case. The Board 
found that then extant VA examinations were inadequate 
because they failed to fully discuss factors       set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and address the requirements 
set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995) as to 
consideration of functional loss         in rating service-
connected disability. 

In October 1999, the RO increased the evaluation of the 
Veteran's lumbar disc disease to 40 percent disabling. This 
issue, as well as the proper evaluation for a  left knee 
disability, remain before the Board. See A.B. v. Brown, 6 
Vet. App. 35, 39 (1993) (the claimant is presumed to be 
seeking the highest possible rating for a disability unless 
he or she expressly indicates otherwise)

Then in May 2002, the Board again remanded this case, 
primarily for purpose of acquiring all available evidence for 
reconstructing portions of the claims file that had been 
deemed missing. The case has since been returned for further 
appellate review. 

More recently, in March 2010, the Veteran and a friend 
testified during a        Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A                    
transcript of that proceeding is on file. 

For the reasons indicated below, the appeal is again REMANDED 
to the RO via  the Appeals Management Center (AMC), in 
Washington, DC. VA will notify           the Veteran if 
further action is required.


REMAND

The record indicates that the Veteran last underwent a VA 
Compensation and Pension examination in connection with his 
claims for increased disability ratings for lumbar disc 
disease, and left knee internal derangement in July 2007.                 
The examination in question transpired almost three years 
ago. Since then, through his hearing testimony, the Veteran 
alleges that both his low back and left knee symptoms have 
worsened.  The Board further points out that while there is a 
standing diagnosis of degenerative disc disease, the medical 
evidence to this point does not establish the degree of 
ratable symptomatology pursuant to the rating criteria for 
Intervertebral Disc Syndrome (IVDS), presently found at 38 
C.F.R. § 4.71a, Diagnostic Code 5243. Thus, in order to 
obtain a complete and contemporaneous depiction of the 
orthopedic service-connected disabilities at issue, a new 
medical examination is warranted.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record 
does not adequately reveal the current state of the 
claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination."). See also Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

Additionally, the Board finds that specific evidentiary 
development is required as to the claim for entitlement to a 
clothing allowance. 

Under VA laws and regulations, an annual clothing allowance 
as specified in               38 U.S.C.A. § 1162 is payable 
when the Chief Medical Director or designee certifies that, 
because of a service-connected disability, a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing, or that because of use of a 
physician prescribed medication for a skin condition which is 
due to a service-connected disability, there is irreparable 
damage to the veteran's outer garments. 38 C.F.R. § 
3.810(a)(2) (2009). 

The regulations further provide that the annual clothing 
allowance is payable in a lump sum where (1) a VA examination 
or hospital or examination report discloses that the veteran 
wears or uses certain prosthetic or orthopedic appliances 
which tend to wear or tear clothing (including a wheelchair) 
because of such disability and such disability is the loss or 
loss of use of a hand or foot, or (2) where the Chief Medical 
Director or designee certifies that because of such 
disability a prosthetic or orthopedic appliance is worn or 
used which tends to wear or tear the veteran's clothing, or 
that because of the use of a physician-prescribed medication 
for a skin condition, which is due to the service-connected 
disability, irreparable damage is done to the veteran's outer 
garments. 38 C.F.R. § 3.810 (2009). 

Records of VA outpatient medical treatment denote that on a 
December 2008 physical therapy consult, the Veteran was 
fitted with and issued a lumbar elastic brace. The diagnosis 
was chronic low back pain. 

During the March 2010 hearing, the Veteran testified that he 
regularly wore the prescribed lower back brace. He stated 
there were metal hinges affixed to the back brace, which 
frequently would cause tearing in shirts and pairs of pants.  
He contended that he was requesting entitlement to a clothing 
allowance on this basis. 

Based on the foregoing, it is shown that the Veteran utilizes 
an orthopedic appliance due to a back disability.  The next 
step in establishing the claim would be to demonstrate by 
competent medical evidence that the orthopedic appliance 
tends to wear or tear the clothing, and hence, the Board will 
forward this claim to the Chief Medical Director, or 
appointed designee, to resolve this matter. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA orthopedic examination 
to determine the current severity of his 
service-connected lumbar disc disease, 
and left knee internal derangement. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the requested VA examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. 

It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected lower back 
and left knee disorders.  In evaluating 
the Veteran, the examiner should report 
complete range of motion findings for the 
affected joints. The examiner should be 
asked to indicate whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
measured joints are used repeatedly over 
a period of time. The examiner should 
also be asked to determine whether the 
joints exhibit weakened movement, excess 
fatigability or incoordination.  If 
feasible, these determinations should be 
expressed in terms of additional range of 
motion loss due to any weakened movement, 
excess fatigability or incoordination. 

It is further requested that the VA 
examiner identify any and all 
neurological impairment associated with                    
the Veteran's low back disorder. The 
examiner should indicate the frequency 
and severity of any incapacitating 
episodes of Intervertebral Disc Syndrome. 
(Note: An incapacitating episode of IVDS 
is defined as an episode of physician 
prescribed bedrest.) In the alternative,                
the examiner should denote the overall 
severity of any IVDS manifestations, 
i.e., in terms of mild, moderate,          
severe, etc. 

2.  The RO/AMC will arrange for the Chief 
Medical Director, or his/her designee, to 
conduct an appropriate examination to 
determine whether the back brace the 
Veteran utilizes for treatment of 
service-connected lumbar disc disease, 
tends to cause wear or tear of the 
Veteran's clothing.

3.  A review of the claims file should 
then be undertaken. If any of the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication. Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the claims 
on appeal. If any benefit sought on 
appeal is not granted, the Veteran should 
be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded 
an opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


